Citation Nr: 0524237	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  01-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder) to include as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) to include as a result of exposure to 
ionizing radiation.

4.  Entitlement to service connection for esophageal 
stricture to include as a result of exposure to ionizing 
radiation.

5.  Entitlement to service connection for acid reflux as a 
result of exposure to ionizing radiation.

6.  Entitlement to service connection for emphysema to 
include as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for liver dysfunction 
to include as a result of exposure to ionizing radiation.

8.  Entitlement to service connection for edema to include as 
a result of exposure to ionizing radiation.

9.  Entitlement to service connection for a musculoskeletal 
condition to include as a result of exposure to ionizing 
radiation.

10.  Entitlement to service connection for an eye disability 
to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active service from June 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the criteria for reopening a claim for service connection for 
a skin condition had not been met, and which denied claims 
for service connection for "depression, PTSD, back pain, 
esophageal stricture, acid reflux, need for eyeglasses, 
emphysema, liver dysfunction, musculoskeletal condition, and 
edema."  The veteran appealed, and in October 2003, the 
Board remanded the claims for additional development.  The 
Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for a skin condition.

2.  The evidence received since the RO's May 1994 decision 
denying the veteran's claim for service connection for a skin 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran does not have an acquired psychiatric 
disorder (other than post-traumatic stress disorder) as a 
result of his service.

4.  The veteran does not have post-traumatic stress disorder 
as a result of his service.

5.  The veteran does not have esophageal stricture as a 
result of his service.

6.  The veteran does not have acid reflux as a result of his 
service.

7.  The veteran does not have emphysema as a result of his 
service.

8.  The veteran does not have liver dysfunction as a result 
of his service.

9.  The veteran does not have edema as a result of his 
service.

10.  The veteran does not have a musculoskeletal condition as 
a result of his service. 

11.  The veteran does not have an eye disability as a result 
of his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's May 1994 decision denying the veteran's claim for 
service connection for a skin condition; the claim for a skin 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).

3.  An acquired psychiatric disorder (other than post-
traumatic stress disorder) was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

4.  Esophageal stricture and acid reflux were not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

5.  Emphysema was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

6.  Liver dysfunction was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

7.  Edema was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

8.  A musculoskeletal condition was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303,3.307, 3.309 (2004).

9.  An eye disability was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that in May 1994, the RO 
denied a claim for service connection for a skin condition.  
There was no appeal, and the decision became final.  See 38 
U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In November 2000, the veteran applied to reopen the claim.  
In January 2001, the RO denied the claim after determining 
that new and material evidence had not been presented.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in May 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1994 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's May 1994 
decision included the veteran's separation examination 
report, dated in December 1957, which showed that the 
veteran's skin was clinically evaluated as normal with the 
exception of a birthmark.  There was no post-service medical 
evidence.

At the time of the RO's May 1994 denial of the claim, there 
was no competent evidence showing that the veteran had a skin 
disorder, or that a skin disorder was related to the 
veteran's service.  

Evidence received since the RO's May 1994 decision includes 
VA reports, dated between 1997 and 2003, and non-VA reports, 
dated between 1978 and 2003.  

The VA evidence shows that between 1997 and 2000, the veteran 
received treatment for possible basal cell carcinoma (in 
February 1997), a cyst between the shoulder blades (in July 
1999), and AK (actinic keratosis) and seborrheic dermatitis, 
in April 2000.  The non-VA reports include reports from 
Stanley J. Self, M.D., which show that the veteran received 
treatment for keratoses in 1978, and zerosis, tinea cruris, 
and/or actinic keratosis, between 1990 and 1994.  Reports 
from Billy Chacko, M.D., show that the veteran was treated 
for a spider bite on his back in January 2000.  

This evidence was not of record at the time of the RO's May 
1994 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material evidence.  This evidence is all 
dated at least 20 years after separation from service, and 
none of it contains competent evidence which shows that the 
veteran has a skin disorder that is related to his service.  
Thus, it is not so significant that it must be considered in 
order to fairly decide the claim.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the claim for a skin disability.  The claim is 
therefore not reopened.


II.  Service Connection

The veteran asserts that he has an acquired psychiatric 
disorder (to include PTSD), esophageal stricture, acid 
reflux, emphysema, liver dysfunction, edema, a 
musculoskeletal condition, and an eye disability, as a result 
of exposure to ionizing radiation during service.  
Specifically, the veteran claims exposure to ionizing 
radiation during service in Japan, to include 1) service at 
the Ashiya Air Base; 2) a temporary duty assignment in 
Itazuki Air Base in Northern Hokkaido; and 3) "an aborted 
bicycle trip" to Kokura.  He argues that he was provided 
with a film badge during service at Ashiya Air Base, and that 
he was told that he had "an extremely high reading for 
ionizing radiation."  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2004).  

The veteran had active duty between 1954 and 1957, and he is 
not shown to have qualifying service as discussed at 
38 C.F.R. § 3.309(d)(3)(ii).  Therefore, even accepting his 
reports of duty stations as true, the veteran is not deemed 
to have participated in a "radiation- risk activity"  Id.  

Furthermore, the Board notes that none of the claimed 
disabilities are among the diseases that warrant presumptive 
service connection, provided certain qualifications are met, 
listed at 38 U.S.C.A. § 1112 (c)(2)(A-P) (West 2002); see 
also 38 C.F.R. §§ 3.309(d) or 3.311(b)(2) and (3).  In this 
regard, bronchiolo-alveolar carcinoma is one of the listed 
diseases.  Although a January 2002 report from Gary E. 
Voccio, M.D., states that there was a lung abnormality on a 
computerized tomography (CT) scan, Dr. Voccio indicated that 
it did not appear to be cancer.  Subsequently dated medical 
reports do not show that the suspicion of carcinoma was 
confirmed.  

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection for cancer can be pursued 
under the general VA compensation entitlement system.  Id. at 
1043.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2004).

A.  Acquired Psychiatric Disorder

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
shows that his psychiatric condition was clinically evaluated 
as normal.  

The post-service medical evidence includes VA progress show 
treatment for depression beginning in 2000.  A progress note, 
apparently dated in April 2000 (the date is not entirely 
clear) notes that the veteran has a number of stressful 
situations in his domestic life, and notes that his 
depression is secondary to his home situation.  

The Board finds that the claim must be denied.  The veteran 
is not shown to have received treatment for symptoms of an 
acquired psychiatric disorder during service.  The first 
post-service medical evidence of an acquired psychiatric 
disorder is dated in April 2000.  This is approximately 43 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, the claims file does not include any 
competent medical evidence of record of a nexus, or link, 
between an acquired psychiatric disorder and any incident of 
the veteran's active military service, including any exposure 
to ionizing radiation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

B.  PTSD

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
shows that his psychiatric condition was clinically evaluated 
as normal.  

The post-service medical evidence includes VA progress show 
treatment for psychiatric symptoms beginning in April 2000.  
However, the only relevant assessment or diagnosis was 
depression.  In this regard, a July 2000 VA progress note 
states that the veteran was considering filing a claim for 
service connection for PTSD "for worrying about this cancer 
from radiation ever since I was in Japan."  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran is not shown to have been diagnosed with PTSD.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.  

C.  Esophageal Stricture

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
does not note any relevant symptoms or diagnosis.  

The post-service medical evidence includes a May 2000 VA 
upper gastrointestinal report which notes that the esophagus 
was normal in caliber, course and mucosal pattern, as well as 
motility.  The report contains an impression of moderate-
sized hiatal hernia without evidence of reflux, and no 
evidence of peptic ulcer disease.  A November 2001 report 
from Dr. Voccio notes that the veteran complained of a two to 
three-week history of reflux symptoms that included 
regurgitation.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, it is essential that there be a 
current disability in order to establish service connection.  
Gilpin; Brammer; Rabideau.  In this case, the veteran is not 
shown to have been diagnosed with an esophageal stricture.  
In addition, the claims file does not include any competent 
medical evidence of record of a nexus, or link, between an 
esophageal stricture, or any other esophageal condition to 
include hiatal hernia, and any incident of the veteran's 
active military service, including any exposure to ionizing 
radiation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

D.  Acid Reflux

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
does not note any relevant symptoms or diagnosis.  

The post-service medical evidence includes a July 1999 VA 
progress note which contains impressions that included GERD 
(gastresophageal reflux disease).  A May 2000 VA progress 
note includes a notation that the veteran had no problem with 
GERD.  A May 2000 VA upper gastrointestinal report notes that 
no GERD was elicited, and contains an impression of moderate-
sized hiatal hernia without evidence of reflux, and no 
evidence of peptic ulcer disease.  A November 2001 report 
from Dr. Voccio which notes that the veteran complained of a 
two to three-week history of reflux symptoms that included 
regurgitation.  

The Board finds that the claim must be denied.  The veteran 
is not shown to have received treatment for symptoms of acid 
reflux during service.  Even assuming the acid reflux is 
currently present, the first post-service medical evidence of 
acid reflux is dated in 1999.  This is approximately 42 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Finally, the claims file does not include any 
competent medical evidence of record of a nexus, or link, 
between acid reflux and any incident of the veteran's active 
military service, including any exposure to ionizing 
radiation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  



E.  Emphysema

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
shows that his lungs and chest were clinically evaluated as 
normal.  A chest X-ray was reportedly negative.  

The post-service medical evidence includes a January 1997 VA 
chest X-ray report which shows that the impressions included 
"low-grade" COPD (chronic obstructive pulmonary disease) 
with "a few peripheral emphysematous blebs in apical region 
of each lung."  A February 1997 VA progress note contains a 
provisional diagnosis of tobacco addiction.  An April 2000 VA 
chest X-ray report notes that the veteran reported that he 
had quit smoking three years before, and notes that there was 
a mention of "mild emphysema" on a previous film.  Reports 
from Dr. Voccio, dated between 1999 and 2003, show that the 
veteran was noted to have irregularities on his chest X-ray.  
Subsequent reports noted a history of tobacco abuse 
(described as four to fives packs of cigarettes per day for 
about 47 years).  The impressions included "questionable 
bronchospasm," small airways disease with reversible 
component, and "possibly exercise-induced asthma versus 
simple small airways disease."  

The Board finds that the claim must be denied.  The veteran 
is not shown to have received treatment for emphysema 
symptoms during service.  The first post-service medical 
evidence of emphysema, or any other respiratory disorder, to 
include COPD, is in the January 1997 VA chest X-ray report.  
This is approximately 40 years after separation from service, 
and the veteran is shown to have a heavy smoking history of 
four to five packs per day for 47 years, until he quit in 
about 1997.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Finally, the claims file does not include any 
competent medical evidence of record of a nexus, or link, 
between emphysema (or any other respiratory disorder) and any 
incident of the veteran's active military service, including 
any exposure to ionizing radiation.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim is denied.  

G.  Liver Dysfunction

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
does not note any relevant symptoms or diagnosis.  

The post-service medical evidence includes a progress note, 
apparently dated in July 1999 (the date is not entirely 
clear) which notes that the veteran was drinking two to three 
quarts of beer qd (per day).  The examiner indicated that it 
was suggested that the veteran enter into an ETOH (alcohol) 
treatment program.  The report notes elevated liver function 
tests (LFTs).  The impressions included alcoholism, and 
elevated LFTs.  Reports from Dr. Voccio, as well as 
laboratory results from the Harbin Clinic Main Lab, dated in 
March 2003, show that the veteran had elevated LFTs.  In two 
reports, Dr. Voccio noted that the veteran was advised to 
stay off all ETOH.  

The Board finds that the claim must be denied.  The veteran 
is not shown to have received treatment for liver symptoms 
during service.  In addition, it does not appear that the 
veteran has a liver disability.  In this regard, the 
veteran's elevated LFTs have been discussed in association 
with his drinking of alcohol, but they are not shown to have 
been associated with a diagnosed condition.  Similarly, 
clinical testing has not revealed a liver disease process.  
The Board therefore finds that the veteran's elevated LFTs 
are not a disability.  Gilpin.  Furthermore, even assuming 
arguendo that a liver disability is shown, the first post-
service evidence that could be considered medical evidence of 
such a disability is in the July 1999 VA progress note.  This 
is approximately 42 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  Finally, the claims file 
does not include any competent medical evidence of record of 
a nexus, or link, between a liver disability and any incident 
of the veteran's active military service, including any 
exposure to ionizing radiation.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and the claim is denied.  



H.  Edema

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
does not note any relevant symptoms or diagnosis.  

The post-service medical evidence includes a May 2000 VA 
progress note which contains complaints that included 
"swollen ankles."  Reports from Dr. Voccio, dated in June 
1999, January 2002, and March 2003, indicate that edema was 
not found on examination.  

The Board finds that the claim must be denied.  The veteran 
is not shown to have received treatment for edema during 
service.  In addition, it does not appear that the veteran 
has edema, and edema is not shown to have been associated 
with a diagnosed condition.  Similarly, clinical testing has 
not revealed a disease process associated with edema.  
Gilpin.  Furthermore, even assuming arguendo that edema is 
shown, the claims file does not include any competent medical 
evidence of record of a nexus, or link, between a disability 
involving edema and any incident of the veteran's active 
military service, including any exposure to ionizing 
radiation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

I.  Musculoskeletal Condition

The Board initially notes that in January 2001, the RO denied 
a claim for "back pain," and that this issue was apparently 
characterized to include musculoskeletal pain in the 
Statement of the Case.  The April 2005 Supplemental Statement 
of the Case characterized the disability in issue as a 
"musculoskeletal disorder."

The veteran's separation examination report, dated in 
December 1957, shows that his upper extremities, lower 
extremities, and spine and 'other' musculoskeletal system, 
were clinically evaluated as normal.  

The post-service medical evidence includes a January 1997 VA 
X-ray report for the lumbosacral spine that notes a history 
of back pain; findings noted degenerative disease affecting 
the disc between L3-4 and L4-5.  A January 1998 VA progress 
note indicates that the veteran was prescribed medication for 
back pain.  An April 2000 VA progress note contains 
complaints that included back pain.  An April 2003 report 
from Dr. Voccio notes (otherwise unspecified) DJD 
(degenerative joint disease).  

The Board finds that the claim must be denied.  The veteran 
is not shown to have received treatment for musculoskeletal 
symptoms during service.  The first post-service medical 
evidence of such a disability is in the January 1997 VA X-ray 
report.  This is approximately 40 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson.  The claims 
file does not include any competent medical evidence of 
record of a nexus, or link, between a musculoskeletal 
disability and any incident of the veteran's active military 
service, including any exposure to ionizing radiation.  
Furthermore, as there is no evidence of arthritis that was 
manifest to a compensable degree within one year of 
separation from service, service connection for arthritis on 
a presumptive basis is not warranted.  See 38 C.F.R. §§ 
3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

J.  Eye Disability

The veteran's service medical records consist solely of his 
separation examination report, dated in December 1957, which 
shows that his eyes, ophthalmoscopic, pupils, and ocular 
motility were clinically evaluated as normal.  Distant vision 
was noted as 20/20 right eye, and 20/400 left eye.  Near 
vision was noted as 20/20 right eye, and 20/400 left eye.  
His field of vision noted "confrontation normal."  The 
report notes "eye deficiency at birth, later corrected, no 
comp. or recurrence."  The "summary of defects" notes 
"O.S. (left eye) uncorrectable by lens or pinhole."  

The post-service medical evidence includes VA progress notes 
dated in 1997 which show a request for an examination to rule 
out glaucoma.  A 2000 report notes that the veteran wore 
eyeglasses that were 2+ years old, and that he was noted to 
have a past ocular history of 20/400 OS (left eye) 
noncorrectable and congenital.  The provisional diagnosis was 
rule out refractory error.  Reports from Dr. Voccio show that 
in November 2001, the veteran was treated for symptoms from 
trauma to the left lateral infraorbital region in a fall the 
day before.  A March 2003 report notes that the veteran 
reported that he had recently blacked out at home, and he was 
noted to have about ten stitches above his right eye.  A 
March 2003 VA examination report noted that the veteran most 
likely had amblyopia upon entrance into service, and that his 
decreased vision is likely related to the vision impairment 
noted in 1957  examination (i.e., the veteran's separation 
examination report).  The impressions noted probable 
amblyopia, hyperopia, and presbyopia.

The Board finds that the claim must be denied.  The veteran's 
service medical records indicate that he wore glasses, but do 
not show treatment for, or a diagnosis of, a compensable eye 
disorder (i.e., other than refractive error).  In this 
regard, to the extent that the veteran may have defective 
visual acuity, congenital or developmental defects, to 
include refractive error of the eye, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2004); see also 
Beno v. Principi, 3 Vet. App. 439 (1992).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Id.; see also VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.  Thus, the veteran's refractive 
error of the eyes may not be regarded as a disability for the 
purpose of awarding compensation benefits.  In addition, it 
does not appear that the veteran has a compensable eye 
disorder (i.e., other than refractive error).  Gilpin.  
Furthermore, reports, dated in November 2001 and March 2003, 
indicate that the veteran received treatment for injuries 
near the eye.  Finally, there is no competent evidence 
showing that a compensable eye condition was caused or 
aggravated by service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

II.  Conclusion

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
September 2004, (hereinafter "VCAA notification letter") 
that informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  There is no record of a reply.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  As a preliminary 
matter, the Board notes that the veteran's service medical 
records ("SMRs") are not available (with the exception of 
his separation examination report) and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center ("NPRC").  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In December 1977, the NPRC reported that the veteran's 
service medical records could not be found.  In February 
2003, the veteran was requested to provide other forms of 
evidence, including lay testimony.  In addition, the RO has 
attempted to obtain records from the Surgeon Generals Office 
(SGO) through the NPRC.  However, in April 2003, the NPRC 
stated that no SGO records were available.  Therefore, the 
Board finds that the RO has satisfied its duty to assist 
under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  With 
regard to other medical evidence, the RO satisfied its duty 
to assist the appellant by obtaining the veteran's available 
VA and non-VA treatment records.  Although, the veteran has 
not been afforded VA examinations covering the claimed 
disabilities, and etiological opinions have not been 
obtained, the Board finds that the evidence, discussed infra, 
which indicates that the veteran was not treated for the 
claimed conditions during service, that he does not currently 
have the claimed conditions or that they are first shown many 
years after service, and/or that there is no competent 
evidence of a nexus between the claimed conditions and his 
service, to include based on exposure to ionizing radiation, 
warrants the conclusion that a remand for examinations and/or 
opinions, or any other development, is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159(c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  Based on the foregoing, the Board 
finds that the veteran has not been prejudiced by a failure 
of VA in its duty to assist, and that any violation of the 
duty to assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin 
disability is not reopened.

Service connection for an acquired psychiatric disorder (to 
include PTSD), is denied.

Service connection for esophageal stricture is denied.

Service connection for acid reflux is denied.  

Service connection for emphysema is denied.  

Service connection for liver dysfunction is denied.  

Service connection for edema is denied.  

Service connection for a musculoskeletal condition is denied.  

Service connection for an eye disability is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


